 1        WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                              No. CR-18-08160-01-PCT-ESW
10                                                        ORDER
                             Plaintiff,
11
     v.
12
     Karl Gilbert Harris,
13
                             Defendant.
14
15
                 The defendant appeared in court with counsel. The defendant's probable cause
16
          hearing was reserved, and the detention hearing was submitted on the record including a
17
          proffer by defense counsel.     The Court finds probable cause to believe the defendant
18
          violated the terms of his supervised probation as alleged in the petition. The Court further
19
          finds, pursuant to Rule 32.1(a)(6), that defendant has failed to show by clear and
20
          convincing evidence that he is not a flight risk or a danger.
21
                 IT IS HEREBY ORDERED that the defendant shall be bound over for further
22
          proceedings on the petition to revoke his supervised probation.
23
                 IT IS FURTHER ORDERED that the defendant is detained as flight risk and danger,
24
          pending further revocation proceedings.
25
                 Dated this 19th day of April, 2019.
26
27
28
